Order entered July 15, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00396-CV

                       QUALON DOUGLAS, Appellant

                                       V.

      FARMERS INSURANCE FEDERAL CREDIT UNION, Appellee

                 On Appeal from the County Court at Law No. 7
                             Collin County, Texas
                     Trial Court Cause No. 007-01704-2020

                                    ORDER

      Before the Court is appellant’s July 14, 2021 second motion for an extension

of time to file his brief on the merits. We GRANT the motion and extend the time

to September 10, 2021. We caution appellant that further extension requests will

be disfavored.


                                            /s/   BONNIE LEE GOLDSTEIN
                                                  JUSTICE